Citation Nr: 1026024	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  04-23 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the 
service-connected residuals of lumbosacral strain.  

2.  Entitlement to service connection for C4 to C5 disc 
herniation, claimed as secondary to the service-connected 
residuals of lumbosacral strain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 
1973.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 RO rating decision, and were most 
recently before the Board in January 2008, when the case was 
remanded to the RO (via the Appeals Management Center (AMC), in 
Washington, D.C.).  

The purpose of this remand was to supply the Veteran with 
corrective Veterans Claims Assistance Act (VCAA) notice and to 
schedule him for a VA examination.  

With respect to the claim of entitlement to service connection 
for C4 to C5 disc herniation, claimed as secondary to the 
service-connected residuals of lumbosacral strain, all of the 
actions previously sought by the Board through its prior 
development request appears to have been substantially completed 
as directed, and it is of note that the Veteran does not contend 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); 
D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 
13 Vet. App. 141 (1999).  

Upon completion of the requested development, a Supplemental 
Statement of the Case (SSOC), issued in March 2010, confirmed and 
continued the previous denial.  

The issue of entitlement to an evaluation in excess of 20 percent 
for the service-connected residuals of lumbosacral strain is 
REMANDED to the RO via the AMC, in Washington, DC.  VA will 
notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  The currently demonstrated C4 to C5 disc herniation is not 
shown to be due to an injury or other event of the Veteran's 
active service; nor is either shown to have been caused or 
aggravated by the service-connected residuals of lumbosacral 
strain.  


CONCLUSION OF LAW

The Veteran does not have C4 to C5 disc herniation due to disease 
or injury that was incurred in or aggravated by active service; 
nor is any shown to be proximately due to or the result of the 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in May 2001, August 2002, 
and March 2008, prior to the date of the issuance of the appealed 
rating decision.  In the March 2008 letter, the Veteran was 
notified of VA's practices in assigning disability evaluations 
and effective dates for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The appeal was 
readjudicated in March 2010.  As this course of action has 
corrected any initial notice errors, there is no prejudice to the 
Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Additionally, the 
Veteran was afforded a VA examination that was fully adequate for 
the purpose of ascertaining the etiology question raised by the 
issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board is aware that lay statements may be sufficient to 
establish a medical diagnosis or nexus.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  In Barr v. Nicholson, 21 Vet. App. at 
308-09, the United States Court of Appeals for Veterans Claims 
(Court), in regard to varicose veins, indicated that lay evidence 
was to be considered competent with regard to a disease with 
"unique and readily identifiable features" that was "capable 
of lay observation."  That notwithstanding, a Veteran is not 
competent to provide evidence as to more complex medical 
questions and, specifically, is not competent to provide an 
opinion as to etiology in such cases.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic 
fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  Moreover, the Board must 
consider the weight of the lay statement, particularly if such 
statement is a mere conclusory generalized lay statement.  See 
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 


As noted, by way of procedural background, a March 1975 RO rating 
decision granted entitlement to service connection for the 
residuals of lumbosacral strain and assigned a 10 percent 
evaluation, effective from October 20, 1973.  

In May 2002 the Veteran filed a claim for entitlement to service 
connection for C4 to C5 disc herniation as secondary to the 
service-connected lumbosacral spine disability.  He asserts that 
his cervical spine disorder was directly caused by his service-
connected residuals of lumbosacral strain.  He further contends 
that the lumbosacral strain caused scoliosis of the spine which 
in turn caused his cervical spine disorder.  

Based upon the evidence of record as described in detail below, 
the Board finds the Veteran's C4 to C5 disc herniation is not 
shown to be due to an injury or other event of the Veteran's 
active service, or shown to have been caused or aggravated by the 
service-connected residuals of lumbosacral strain.  

The Board notes initially that the service treatment records are 
negative for any complaints or findings referable to any cervical 
spine disorder.  

Moreover, evidence of a cervical spine disorder was not shown in 
the record until many years after the Veteran was discharged from 
service.  This is strong evidence against a finding of any 
continuity of symptomatology since service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

VA and private treatment records, dated from 1993 to 2007, reveal 
findings of right neck pain, cervical spine disc disease, 
cervical herniated nucleus pulposus, radiculitis, status post 
herniated disc C4 to C5, disk disease with scoliosis and cervical 
spine disc deterioration, trapezius syndrome of the right 
shoulder, arthritis of the cervical spine, cervical sprain, upper 
lumbar scoliosis, bulging disc at C4 to C5 with impingement of 
spinal cord, and cervical radiculopathy.  

In April 1998, the Veteran underwent a VA spine examination to 
evaluate the nature and severity of his service-connected lumbar 
spine disability.  Here, the Veteran reported a history of a 
fractured disc on the neck, which causes pain from the neck 
radiating to the right shoulder with paresthesia and numbness of 
the right arm, wrist, hand, and fingers.  He was diagnosed with 
herniated disc bulge at C4 to C5 with impingement of the cord and 
bilateral neuroforaminal narrowing, and right C3 to C4 and C5 to 
C6 neuroforaminal narrowing.  

A VA examination report, dated in January 2000, shows a history 
of a spinal injury while the Veteran worked as a combat 
photographer and fell out of a tree after an explosion was 
detonated.  Six months later, while stationed at the processing 
company his back began to give him difficulty.  The Veteran 
complained of problems with both elbows and decreased sensation, 
with some numbness and tingling laterally, in his hands.  The 
Veteran indicated that his neck periodically becomes 
uncomfortable and he uses a neck brace at night for added 
support.  The Veteran was diagnosed with chronic neck pain, with 
preserved motion in the area, but with an MRI demonstrating disc 
herniation.  

A VA examination in August 2002 reveals complaints of neck pain 
that began in the mid-1980's, with some radiation to the arms 
with occasional sharp pains extending down either arm, but 
primarily to the right, and with some tingling sensations in the 
arms.  Here, the Veteran was found to have herniation of discs in 
the cervical spine.  When asked to comment on whether or not the 
cervical spine herniation and discomfort was due to or aggravated 
by the residuals of lumbosacral strain, the examiner opined that 
one could not say with certainty that the alleged fall from the 
tree may not have caused some problems which showed at a later 
date in the neck area, but unless one assumed that this and the 
back strain were related to the fall, or alleged fall, it was 
hard to say that they were related, especially in view of the 
fact that pains in the neck did not begin until the mid-1980's 
and that the herniation of the disc in the cervical area was 
found more or less by chance and not because of symptomatology.  
The examiner concluded that it was unlikely that the two 
conditions were related, but that X-rays of the lumbosacral spine 
and the cervical spine would be taken and an MRI would be 
requested.  

Correspondingly, a VA Radiology Diagnostic Report, dated in 
August 2002, shows findings of vertebral bodies of normal height, 
intervertebral disc spaces that were well maintained, and neural 
foramina that were no encroached, without any evidence of 
compression fracture, along with a diagnosis of grossly normal 
cervical spine.  

Most recently, the Veteran underwent a VA orthopedic examination 
in February 2009.  The examiner, who reviewed the claims file, 
noted a history of a back injury in service after falling out of 
a tree.  The Veteran complained of occasional bilateral arm 
weakness, and constant, severe, sharp neck pain that increases 
with rotation.  On physical examination, range of motion in the 
cervical spine was limited by pain.  Noting a November 1993 MRI 
of the cervical spine, the examiner noted an impression of 
bulging or herniated disc at C4 to C5 with impingement on the 
cord and bilateral neural foraminal narrowing, as well as neural 
foraminal narrowing on the right at C3 to C4 and C5 to C6.  

In the examination report, the Veteran was diagnosed with 
cervical degenerative disc disease and cervical radiculopathy.  
The examiner noted that the first document of record regarding 
neck complaints was in a VA treatment record, dated in March 
1995, and opined that there is no nexus linking the Veteran's 
neck disorder to active duty military service.  The examiner 
concluded that the Veteran's cervical degenerative disc disease 
was less likely than not permanently aggravated by lumbar strain.  
The examiner explained that the Veteran's "lumbar spine 
condition and cervical spine condition are separate and 
distinct," and that occasional lumbar back pain has no effect on 
the cervical spine.  The examiner added that lumbar strain has no 
anatomical or physiological relation to a cervical condition.  

The Board finds the February 2009 VA examiner's opinion 
persuasive on the question of medical relationship between any 
current cervical spine disorder and service or between any 
current cervical spine disorder and the service-connected 
lumbosacral strain, inasmuch as the opinion clearly was based 
upon both examination of the Veteran and consideration of his 
documented medical history and assertions, and because the 
rationale underlying the opinion is reasonable and consistent 
with the evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 
(1993).  

The Board notes that this is opinion is fully adequate 
notwithstanding that there remains a question, to be addressed 
upon further remand, of whether the service-connected lumbosacral 
spine disorder encompasses degenerative disc disease.  The 
examiner clearly stated that there was no relationship between 
the claimed cervical spine disorder and the "Veteran's lumbar 
spine condition."  Given this characterization, the result of 
this case would not change even if the grant of service 
connection were expanded to include degenerative disc disease, as 
the examiner has found no causal link between a cervical spine 
disorder and the Veteran's overall lumbosacral spine disability.

As for the Veteran's opinion on the etiology of his neck 
disorder, as noted above, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  However, the Board notes 
that where the determinative issue involves medical causation, 
specifically secondary medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Here the Veteran lacks medical training, credentials, or other 
expertise and has submitted no treatise evidence or medical 
opinion to support a causal link between the two cited spinal 
disorders.  His contentions as to secondary causation thus 
constitute no more than a mere conclusory generalized lay 
statement and are to be accorded no more than minimal probative 
value, especially as contrasted with the February 2009 VA 
examination report.  See Waters v. Shinseki, supra.

Accordingly, the preponderance of the evidence is against the 
claim for service connection for C4 to C5 disc herniation, 
claimed as secondary to the service-connected residuals of 
lumbosacral strain, and the claim must be denied.  The benefit-
of-the-doubt rule is not for application because the 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107(b).



ORDER

Entitlement to service connection for C4 to C5 disc herniation, 
claimed as secondary to the service-connected residuals of 
lumbosacral strain, is denied.  


REMAND

The Court has determined that a remand by the Board confers upon 
a claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

In the January 2008 remand, the Board requested that the Veteran 
be afforded a VA examination that included information as to the 
Veteran's documented medical history and assertions, to include 
specific findings as to whether there is objective evidence of 
pain on motion, weakness, excess fatigability, and /or 
incoordination associated with the low back, and if pain on 
motion is observed, where it begins.  Further the Board requested 
information as to whether and to what extent the Veteran 
experiences any functional loss due to pain and/or any other 
symptoms noted during flare-ups and/or with repeated use.  In 
each of these respects, the February 2009 VA examination report 
ordered to comply with the directive of the Board's remand is 
deficient in terms of information provided.  The Board is 
particularly concerned with the absence of information as to the 
etiology of the Veteran's radiculopathy, noted on the February 
2009 VA examination report.  It is not clear whether the 
Veteran's neurological symptoms are attributable to the service-
connected disability.  The absence of the requested information 
constitutes a procedural defect requiring a further remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA spine 
examination, with an appropriate examiner, in 
order to determine the nature, extent and 
severity of his service-connected residuals 
of lumbosacral strain.  The claims folder 
must be made available to the examiner for 
review in conjunction with the examination, 
and the examiner should acknowledge such 
review in the examination report.  

The examination must encompass range of 
motion testing, with findings as to painful 
motion, functional loss due to pain, excess 
fatigability, weakness, incoordination, and 
additional disability during flare-ups.  The 
examiner should also address whether the 
disability is productive of ankylosis.  Then, 
the examiner must definitively comment on: 
(1) whether any neurological findings are of 
a different etiology from the lumbosacral 
strain, and (2) if not, what is the level of 
severity of any secondary radiculopathy.  If 
the Veteran has episodes of doctor-prescribed 
bedrest, the frequency and duration of such 
episodes must be described.

The examiner must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed in a typewritten report.  

2.  The examination report should then be 
reviewed to ensure that all requested 
information is included in the report.  If 
there are any deficiencies, the examination 
report must be returned to the examiner for 
completion.  

3.  After completion of the above 
development, the Veteran's claim for an 
increased evaluation for lumbosacral strain 
must be readjudicated.  This readjudication 
must address whether the service-
connected disability encompasses 
degenerative disc disease of the 
lumbosacral spine, and whether separate 
evaluations are warranted for 
radiculopathy of one or both lower 
extremities.  If the determination remains 
less than fully favorable to the Veteran, he 
and his representative should be furnished 
with an Supplemental Statement of the Case 
and given an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




 Department of Veterans Affairs


